Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11089835. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sole structure having a cushion, outer sole member, and inner sole member with details as claimed.
Claims 1, 10, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, and 19 of copending Application No. 17/526447. Although the claims at issue are not identical, they are not patentably distinct from each other because claim footwear having a sole structure with a cushion heel with a heel counter portion formed from the same material as the cushion heel, with an outer sole member.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is confusing, vague, and indefinite because it does not appear that the heel counter disclosed in the figures is positioned overlaying an upper portion/surface of the outer sole member, it is not clear what structural limitations applicant intends to encompass with such language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sordi (6233846).
Sordi shows A sole structure (see figures 5 and 6) for an article of footwear, the sole structure comprising:
a forefoot region disposed adjacent an anterior end (see figures 5 and 6);
a heel region disposed adjacent a posterior end (see figures 5 and 6);
a mid-foot region disposed intermediate the forefoot region and the heel region (see figures 5 and 6);
a cushion (12, see figures 5 and 6) having a first segment extending along a medial side of the sole structure in the heel region, a second segment extending along a lateral side of the sole structure in the heel region, and a third segment disposed between and connecting the first segment and the second segment, the first segment, the second segment, and the third segment defining a pocket (see figure 5);
an outer sole (14) member including a rib (side portions shown in figures 5 and 6) disposed within the forefoot region, the rib defining a cavity (see figure 5) that cooperates with the pocket of the cushion to define a recess (see figure 5) that extends continuously from the forefoot region to the heel region; and
an inner sole member (16) disposed within the recess and including a first end disposed within the cavity defined by the rib and a second end disposed within the pocket defined by the cushion, the cushion, the inner sole member, and the outer sole member defining a portion of a ground-contacting surface (see figure 6) of the sole structure as claimed.
    	In reference to claims 2, 3, 5-9, 13, 14, and 20, the claimed shapes/orientations are shown in figures 5 and 6.
	In reference to claim 11, Sordi showsA sole structure for an article of footwear, the sole structure comprising:
a cushion (12) disposed in a heel region of the sole structure and tapering from a first thickness
at a posterior end of the sole structure to a second thickness at a mid-foot region of the sole
structure (see figure 5);
an outer sole member (14) including a rib defining a cavity (see figure 5) in a forefoot region of the sole structure; and 
an inner sole member (16) having a first end received in the cavity of the outer sole member
and a second end received by the cushion in the heel region, whereby the inner sole member, the
outer sole member, and the cushion each define a portion of a ground-contacting surface (see figure 6) of the sole structure as claimed.
	In reference to claim 12, the heel counter of Sordi is considered to “overlay the upper portion of the outer sole member” inasmuch as applicant has shown such in the the heel counter of Sordi overlays/extends above the upper portion of the outer sole member.
	In reference to claims 15-17, see figure 5 which shows protuberances forming serrations and figure 6 which further shows traction elements, i.e. textures on the bottom of the footwear.
	In reference to claim 19, figure 6 shows the oblong oval protuberance as more clearly disclosed in figure 3.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (6061929).
Ritter shows A sole structure (10) for an article of footwear, the sole structure comprising:
a forefoot region disposed adjacent an anterior end (see figures 1 and 3A-3C);
a heel region disposed adjacent a posterior end (see figures 1 and 3A-3C);
a mid-foot region disposed intermediate the forefoot region and the heel region (1 and 3A-3C);
a cushion (18) having a first segment extending along a medial side of the sole structure in the heel region, a second segment extending along a lateral side of the sole structure in the heel region, and a third segment disposed between and connecting the first segment and the second segment, the first segment, the second segment, and the third segment defining a pocket (see figures 1, 3B, and 3C);
an outer sole (20, 21, and 16) member including a rib (side portions shown in figures 1, 3B, and 3C) disposed within the forefoot region, the rib defining a cavity (see figures 1, 3B, and 3C) that cooperates with the pocket of the cushion to define a recess (see figure figures 1, 3B, and 3C) that extends continuously from the forefoot region to the heel region; and
an inner sole member (14) disposed within the recess and including a first end disposed within the cavity defined by the rib and a second end disposed within the pocket defined by the cushion, the cushion, the inner sole member, and the outer sole member defining a portion of a ground-contacting surface (see column 5 lines 7-11) of the sole structure as claimed.
In reference to claims 2, 3, and 5-8,the claimed shapes/orientations are shown in figures see figures 1, 3B, and 3C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sordi in view of Koh (5862614).
Sordi shows a sole structure substantially as claimed except for the inner sole member having a plurality of serrations formed thereon.  Koh teaches providing a plurality of serrations (shown at 62) on the bottom surface of an inner sole member.  It would have been obvious to provide serrations as taught by Koh on the bottom surface of the inner sole member in the sole structure of Sordi to increase traction.

The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732